Citation Nr: 1416251	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-04 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hypertension.

This matter was previously remanded by the Board in April 2011 for a Travel Board hearing.  The Veteran testified before the undersigned Veterans Law Judge in September 2011.  A transcript is included in the claims file.  The Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's currently diagnosed hypertension is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA complied with the duty to notify in a November 2009 and January 2010 letters, prior to the April 2010 rating decision on appeal.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make 'reasonable efforts' to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records with the record.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security records exist.

The duty to assist includes providing an examination when one is required by law.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination for his hypertension in April 2010.  The Board finds this examination to be adequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, considered the Veteran's relevant medical history, and provided a well-reasoned and adequately supported opinion.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).

If certain diseases, such as hypertension, become manifest to a degree of 10 percent within one year of separation from active service, then they would be presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309.  An alternative method of establishing the second and third elements of service connection for those disabilities identified as a 'chronic' under 38 C.F.R. § 3.309(a), such as hypertension, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was 'noted' during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b) .

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

VA regulations set criteria for a diagnosis of hypertension.  Hypertension is properly diagnosed when diastolic blood pressure is predominantly 90mm. or greater, or the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104 , Diagnostic Code 7101 (2012).  Such readings must be confirmed two or more times on at least three different days.  Id.

With respect to Shedden requirement (1), the Veteran has a current diagnosis of hypertension.  A September 2002 VA progress note includes a diagnosis of hypertension.  As a result, this requirement is met and the Board now turns to service connection requirements (2) and (3).

The Veteran contends that he has had hypertension since the early 1970s, which has continued until the present.  In short the Veteran has alleged that he first had hypertension during active service and a continuity of symptomatology links the in-service hypertension to his current hypertension disability.  

Service treatment records show upon enlistment examination in June 1973, the Veteran was ordered to complete a 3-day blood pressure test.  The results show blood pressure readings of 130/70, 128/80, and 132/78.  Appointments dated in July 1973 show the Veteran's blood pressure was 130/92 and in December 1974 was 127/78.  Upon examination dated January 1976, the Veteran's blood pressure was 124/90.  A separation examination dated in May 1977 notes a blood pressure reading of 134/76.  Service treatment records do not show a diagnosis or treatment for hypertension while in military service.

During a VA examination dated in April 2010, the Veteran reported being told he had high blood pressure while in service, but he was not placed on any medication.  He reported starting medication for hypertension in 2002 with the VA.  Blood pressure readings on examination were 137/85, 146/82, and 146/82.  The diagnosis was hypertension.  The examiner opined that the Veteran's current hypertension is not likely the same as or the result of the high blood pressure shown during active duty.  The examiner concluded that the Veteran's current hypertension was less likely than not the result of active service.  After reviewing the Veteran's file, including all service treatment records, the examiner considered the instances of increased blood pressure in service, but found that there was no diagnosis of or evidence to support a diagnosis of hypertension in active service. 

The only evidence linking the Veteran's current diagnosis of hypertension to active service is a September 2011 "nexus statement" from the Veteran's treating nurse practioner.  She notes that she has treated the Veteran since 2008, and she reviewed medical records from VA including prior treatment of hypertension.  She did not mark that she reviewed the Veteran's service treatment records.  The nurse found the Veteran's hypertension at least as likely as not was caused by or a result of elevated blood pressure readings in service.  

In this case, the Board finds the opinion of the VA examiner to be of significantly more probative value than the Veteran's treating nurse practioner.  The Veteran's treating nurse practioner indicated she only reviewed the Veteran's treatment records since separation from service, and yet she based her positive nexus opinion on "elevated [blood pressure] recorded in service."  As there is no evidence to suggest the examiner reviewed the Veteran's blood pressure readings in service, the basis upon which she made her opinion is questionable.  On the other hand, the VA examiner considered the Veteran's claims file to include service treatment records, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran's hypertension was not caused by or related to his active duty service.  Furthermore, a complete and thorough rationale was provided for the opinion rendered.  Specifically, the examiner noted the absence of clinical findings of hypertension in service, and that the Veteran was not diagnosed with hypertension until 2002 (or almost 45 years after separation from service).  The examiner's conclusion was fully explained and consistent with the credible evidence of record.  

The Board has considered the Veteran's lay assertion that his hypertension began in service and has continued to the present day.  As the examiner addressed, the record does not contain medical evidence of a diagnosis of hypertension during or within one year of separation from service.  While the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the evidence does not support a contention that the Veteran suffered from hypertension while in service or within a year of separation.  While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  A layperson is competent to diagnose a disability only if (1) the condition is simple to identify, such as a broken leg, (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, a diagnosis of hypertension requires clinical findings and a complex medical diagnosis which must be provided by a medical professional, one that the Veteran is not competent to make.

Although the Board is sympathetic to the Veteran's claim, the requirements for entitlement to service connection for hypertension are not met in the instant case.  The competent and probative evidence of record does not support a finding that the Veteran's currently diagnosed hypertension was occurred in or otherwise etiologically related to service.  As the preponderance of the evidence is against the Veteran's claim, service connection for hypertension is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


